Citation Nr: 0122332	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  00-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected temporomandibular joint (TMJ) dysfunction.  

2.  Entitlement to an initial compensable rating for a 
service-connected right knee disorder.  

3.  Entitlement to an initial compensable rating for service-
connected thoracic spine strain.  



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, service connection was 
established for TMJ dysfunction, a right knee disorder, and 
for thoracic spine strain.  Noncompensable ratings, effective 
from June 15, 2000, were assigned for each of the 
disabilities.  The veteran disagreed with the evaluation 
assigned.  The Board is cognizant of the fact that this 
appeal arises from the appellant's dissatisfaction with his 
initial noncompensable ratings following the grant of service 
connection for the claims on appeal.  In such a case, the 
U.S. Court of Appeals for Veterans Claims (hereinafter Court) 
has held that separate or staged ratings may be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  


REMAND

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  For 
example, such assistance shall include requesting information 
from other Federal departments or agencies and providing a 
medical examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary, however, may decide a claim without providing such 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100, 38 U.S.C.A. § 5107 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The VA has promulgated revised regulations to 
implement these changes in the law.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

At a personal hearing held on July 10, 2001, the 
appellant submitted a statement as provided by S. Lynn 
Huffman, M.D., dated July 9, 2001.  The physician noted 
that the veteran was being treated for myofascial 
thoracic back pain with trigger point injections, 
chiropractic manipulations, and medication.  The 
veteran's testimony reflects that the veteran was also 
being seen by a chiropractor ("Dr. Patterson") in 
Colorado Springs.  He added that Dr. Huffman provided him 
with medications and injections.  Hearing [Hrg.] 
Transcript [Tr.] at 4.  These records have not been 
associated with the claims file. An attempt should be 
made to obtain these records and associate them into the 
claims file. 

For the reasons above, this case is REMANDED to the RO 
for the following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In this 
regard, the RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

Specifically, the RO should attempt to 
obtain the veteran's treatment records 
from his private chiropractor, "Dr. 
Patterson."  The veteran has indicated 
that he may be reached at 1802 Chapel 
Hills Drive, Suite E, Colorado Springs, 
Colorado  80920.  

Additionally, the veteran's treatment 
records by S. Lynn Huffman, M.D., should 
be obtained and associated with the 
claims file.  Dr. Huffman's address is 
2685 Dublin Boulevard, Colorado Springs, 
Colorado  80918.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



